Action to *865recover damages for personal injuries suffered by the plaintiff, an employee of a plumbing subcontractor on a construction job. The action was against" the owner of the property, the general contractor, and the mason subcontractor. The owner and general contractor sought, in the event of judgment against them, recovery over as against the mason subcontractor. Judgment in favor of the plaintiff against all three defendants, and dismissing the cross complaint of the owner and the general contractor as against the mason subcontractor, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Close, P. J., Hagarty, Carswell, Lewis and Aldrich, JJ. [See post, p. 906.]